NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                          No. 17-4143

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                     FILED
                                                                               May 31, 2018
WILLIAM E. HEDGES,                                     )                   DEBORAH S. HUNT, Clerk
                                                       )
       Plaintiff-Appellant,                            )
                                                       )   ON APPEAL FROM THE UNITED
v.                                                     )   STATES DISTRICT COURT FOR
                                                       )   THE SOUTHERN DISTRICT OF
COMMISSIONER OF SOCIAL SECURITY,                       )   OHIO
                                                       )
       Defendant-Appellee.                             )
                                                       )



       BEFORE: GIBBONS, THAPAR, and LARSEN, Circuit Judges.

       PER CURIAM. William Hedges appeals the district court’s judgment affirming the denial

of his application for disability-insurance benefits. Hedges claims that the Administrative Law

Judge (ALJ) erred when he determined that Hedges’ alleged depressive disorder and generalized

anxiety disorder did not render him disabled.

       Hedges first argues that the ALJ erred in conducting the five-step disability analysis.

According to Hedges, the ALJ incorrectly found that his alleged mental-health impairments were

“non-severe” at step two of that analysis, and as a result, never analyzed whether those

impairments limited his residual functional capacity at step four. The record, however, shows

otherwise.

       Though the ALJ concluded that Hedges did not have any severe mental-health

impairments, the ALJ did find that Hedges suffered from four severe physical impairments. And

once an ALJ finds that a claimant has at least one severe impairment at step two of the disability
No. 17-4143, Hedges v. Comm’r of Soc. Sec.

analysis, the ALJ must then “consider the limiting effects of all [the claimant’s] impairment(s),

even those that are not severe” in evaluating the claimant’s ability to work in step four. 20 C.F.R.

§ 404.1545(e) (emphasis added). That is what the ALJ did here. So whether the ALJ characterized

Hedges’ mental-health impairments as severe or non-severe at step two is “legally irrelevant” and

does not amount to error. Anthony v. Astrue, 266 F. App’x 451, 457 (6th Cir. 2008) (citing Maziarz

v. Sec’y of Health & Human Servs., 837 F.2d 240, 244 (6th Cir. 1987)).

       Hedges next argues that the ALJ did not give sufficient deference to his treating

psychologist, who opined that Hedges was permanently disabled. Under the “treating-source

rule,” the ALJ is required to give “controlling weight” to a treating clinician’s opinion if that

opinion is “well-supported by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in [the claimant’s] case record.”

20 C.F.R. § 404.1527(c)(2). If, however, the treating physician’s opinion “is not supported by

objective evidence or is inconsistent with the other medical evidence in the record, this Court

generally will uphold an ALJ’s decision to discount that opinion.” Price v. Comm’r of Soc. Sec.

Admin., 342 F. App’x 172, 175–76 (6th Cir. 2009) (citing Combs v. Comm’r of Soc. Sec., 459 F.3d

640, 652 (6th Cir. 2006) (en banc)).

       The ALJ did not violate the treating-source rule in Hedges’ case. While the ALJ’s decision

afforded Hedges’ treating psychologist’s opinion “little weight,” it did so because her opinion was

neither supported by objective evidence nor consistent with the other evidence in the record. As

the ALJ noted, the treating psychologist based her opinion mainly on Hedges’ subjective reports

of his symptoms and limitations—which were inconsistent with his reports to other clinicians. For

instance, Hedges told his treating psychologist that he spent most of his time in his recliner or

bathtub and rarely got out of the house. But he told other clinicians and the ALJ that his daily

activities included yardwork, running errands, and attending his son’s football games, both home

                                               -2-
No. 17-4143, Hedges v. Comm’r of Soc. Sec.

and away. Hedges also told his treating psychologist that he had difficulty concentrating but

reported to other psychologists that he was able to concentrate enough to drive for twenty minutes

and watch a thirty-minute television show. And finally, while Hedges reported to his treating

psychologist that his computational skills had worsened and he struggled with a serial subtraction

task, at other times he was able to perform the same task “accurate[ly] and at a fair speed.” R. 8-

9, Pg. ID 1010.

       Moreover, at least two examiners other than Hedges’ treating psychologist opined that

Hedges was malingering. To wit, the psychologist who performed the most extensive objective

testing on Hedges suggested that he was “attempting to simulate mental illness,” and that “all

psychometric      test   results    [were]     positive    for    some      form     of    symptom

magnification/malingering/accentuation.”      R. 8-9, Pg. ID 1001 (emphasis added).             That

psychologist went on to note that Hedges’ test results were consistent with “accentuation of both

psychological and somatic complaints . . . for purposes of potential secondary and/or financial

gain.” R. 8-9, Pg. ID 998. A different psychologist noted that Hedges’ behavioral presentation

was “mildly dramatic,” with moderate “[e]mbellishment.” R. 8-7, Pg. ID 667. And yet another

noted that Hedges’ complaints were “probably exaggerated.” R. 8-7, Pg. ID 687. The ALJ did

not err in discounting the treating psychologist’s opinion in light of these conflicting opinions and

Hedges’ own inconsistent statements about his symptoms and limitations. See Hill v. Comm’r of

Soc. Sec., 560 F. App’x 547, 550 (6th Cir. 2014) (holding that ALJ did not violate treating-source

rule where medical record and other medical sources indicated that claimant had “significantly

more . . . ability than [the treating source] ha[d] opined”). So his treating-source argument fails.

       Accordingly, we AFFIRM the district court’s judgment.




                                                -3-